In an action to recover damages for death by wrongful act, neglect or default, it was claimed by plaintiff that as decedent was on the station platform about to become a passenger on an approaching train, he tripped or stumbled owing to defects in the platform and fell in front of the train and was killed. The defendant claimed that death was due to a deliberate act of self-destruction; and that there were no defects in the platform. The plaintiff had a verdict. Judgment unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Carswell, Davis, Johnston and Taylor, JJ.